RAWLINSON, Circuit Judge,
Dissenting.
I respectfully dissent.
Edwin Callbreath was en route to his ship with a female companion when he was injured. It was late evening, and Call-breath was not returning for work purposes. Rather than accessing the ship from the designated entrance, Callbreath elected to cross a railyard by crawling under a train. Unfortunately, the train began to move while Callbreath was underneath.
The majority concludes that Callbreath’s employer “knew or should have known” that crew members regularly used the rail-yard shortcut. From that conclusion, the majority leaps to its holding that a material issue of fact exists regarding whether Callbreath was acting within the scope of his employment. The majority cites the cases of Bountiful Brick Co. v. Giles, 276 U.S. 154, 158-59, 48 S.Ct. 221, 72 L.Ed. 507 (1928) and Marceau v. Great Lakes Transit Corp., 146 F.2d 416, 418 (2nd Cir.1945) in support of its holding. However, those cases are easily distinguished. In Bountiful Brick, the employee was found to be in the scope of employment because he was injured while traversing “the only way of access” to his employment. See Bountiful Brick, 276 U.S. at 159.
In Marceau, the court noted that the injured employee “was acting under orders when he returned to the ship” and “suffered his injuries while on property in the possession and under the control of the defendant ... and over which the plaintiff had to pass in order to return to his work.”
The facts in Bountiful Brick and Marceau are in stark contrast to the facts in this case. Marceau was returning to the ship under orders. Callbreath was not. Marceau suffered his injury while on property under control of the Defendant. Call-breath did not. Both Giles (in Bountiful Brick) and Marceau were required to use the route which caused their injuries. Callbreath was not. The cases cited by the majority simply do not support its ruling.
The majority, without citing any supporting authority, also refers to Call-breath’s “ongoing presence on board” the ship and the furtherance of some ephemeral “vital government interest in staffing and maintaining the ship.” There is no support in the record for the premise that Callbreath’s residing on board the ship served a “vital government interest.” In fact, the evidence in the record reflects that Callbreath was the only crew member who lived aboard the ship. Any government interest served by having a sole crew *973member living aboard is slight, at best. In any event, no material issue of fact was raised on the scope of employment issue in light of the record evidence. Accordingly, I would affirm the district court.